Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
2/04/2021 has been entered.

The claims 1, 7, 13 and 19 have been amended; and claims 1-24 are pending.

Response to Amendments
Applicant's amendments and arguments have been considered. However, the rejection under 35 U.S.C. 101 directed towards an abstract idea is maintained.

Response to Arguments
With respect to the 101 arguments, Applicant first argues that the amendment to claim 1, “employing one or more ingestion components to ingest a raw customer model and its corresponding data, wherein a plug-in architecture is provided for a user to provide the one or more ingestion components,” is not directed to any form of organizing information with mathematical correlations (See Remarks at pg. 14-15). However, Applicant states that the amendment to Claim 1 solves a practical problem that “enables a user to provide components to ingest a raw data model and its corresponding raw data for further processing” (See Remarks at pg. 15). However, Examiner respectfully disagrees. Examiner notes that the plug-in architecture is a software component that generally links the judicial exception, which provides a raw customer model and its corresponding data, to a technological environment. The constraining of 
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method recited in claims 1-6, the system recited in claims 7-12, the processor readable non-transitory storage media recited in claims 13-18 and the network computer recited in claims 19-24 are directed to a potentially eligible category of subject matter (i.e. processes, machine, etc.).  Thus, Step 1 is satisfied with respect to claim 1-24.  

In an accordance with Step 2A, Prong One, Claims 1-24 recite an abstract idea.
Specifically, the independent claim(s) recite(s):
	Employing one or more ingestion components to ingest a raw customer model and its corresponding data
providing one or more community models based on raw customer model data, wherein the raw customer model data is mapped to the one or more community models based on one or more rules for mapping the raw customer model data to one or more standard models; 
Providing a plurality of model items based on the one or more community models; 
providing, by the one or more processors, one or more benchmark components that correspond to one or more of the plurality of model items either based on benchmark data included in the one or more community models or based on user customizable configuration information that is employed by one or more benchmark engines to define each model item; 
modifying the one or more benchmark components based on one or more biases of the benchmark data that are identified by one or more of a third party data source and a sample size of the benchmark data that is less than a standard size for a category; 
ranking the one or more benchmark components for each of the plurality of model items based on an evaluation of each benchmark component's contribution to a total cost value for a corresponding model item, and wherein a combination of the GPS information, weather information, and electrical power information is employed to evaluate the one or more benchmark components by modifying the visual presentation of the bench mark data in the one or more community models based on the geolocation information, weather information, and electrical power information, and wherein the one or more community models are employed to visually represent models of other customers for benchmarking comparisons to a customer model; 
providing the one or more benchmark components based on the evaluation of each of the benchmark components and a ranking of results of the evaluation and one or more defined threshold values, wherein the one or more benchmark components are provided only when their correlation coefficient exceeds the one or more defined threshold values; 
providing the one or more benchmark engines that correspond to one or more of the plurality of model items based on a combination of benchmark components to produce benchmark values for the one or more benchmark components without using the benchmark data provided by the one or more community models, customers, or other sources; 
employing an update to a value for the raw customer model data that exceeds a threshold to regenerate, by the one or more processors, the one or more benchmark engines to accommodate changes in the underlying raw customer model data based on the updated value for the raw customer model data; and 
employing the configuration information to use an actual data value of the one or more of the plurality of model items that is provided to retrieve and, to generate one or more benchmark values.

The above-recited limitations viewed as an abstract idea recite certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). Specifically, to clarify claim interpretation, the limitations directed to generating benchmarks for evaluating budget modeling and cost accounting for an enterprise recite fundamental economic practices in the realm of business relations. The use of employing and providing community and customer models represent economic practices (i.e. budgeting practices) that are employed to generate benchmark values for budget forecasting. Therefore, such concepts have been considered ineligible for reciting methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a “system” or “a processor readable non-transitory storage media” “network computer” for receiving data (i.e. providing, by the one or more processors, different types of externally generated information, including: geolocation information from a global positioning systems (GPS) sensor for the network computer, weather information from a weather information sensor, and electrical power information from an electrical power sensor; etc.); processing data (i.e. providing one or more community models based on raw customer model data; providing a plurality of model items based on the one or more community models; providing one or more benchmark components that correspond to one or more of the plurality of model items; employing information by the benchmark engine; etc.); storing data (i.e. storing, by the one or more processors, the one or more benchmark engines in a non- transitory computer readable memory; etc.); displaying data, performing computations and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Also, the use of “plug-in architecture is provided for a user to provide the one or more ingestion components” is a software component that generally links the judicial exception, which provides a raw customer model and its corresponding data to a technological environment. Accordingly, the additional elements considered as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims recite an abstract idea directed to methods of organizing human activity. Using the additional elements to receive/transmit, process, store and display the data resulting from this kind of evaluative analysis merely implements the abstract idea in the manner of “apply it” and are constraining the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – a network computer that includes one or more processors; wherein a plug-in architecture is provided for a user to provide the one or more ingestion components; providing, by one or more processors, different types of externally generated information, including: geolocation information from a global positioning systems (GPS) sensor for the network computer, weather information from a weather information sensor, and electrical power information from an electrical power sensor; employ the one or more benchmark engines on the network computer; a network computer, comprising: a non-transitory computer readable memory that stores at least instructions; and one or more processor devices that execute instructions; a processor readable non-transitory storage media that includes instructions for managing resource allocation, wherein execution of the instructions by one or more hardware processors of a network computer; and a network computer for managing resource allocation, comprising: a non-transitory computer readable memory that stores at least instructions; and one or more processor devices that execute instructions that perform actions. When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification, that the “client computer 101 may include virtually any computing device capable of communicating over a network to send and receive information, including messaging, performing various online actions, or the like. The set of such devices may include devices that typically connect using a wired or wireless communications medium such as personal computers, tablet computers, multiprocessor systems, microprocessor-based or programmable consumer electronics, network Personal Computers (PCs), or the like… a network 111 is configured to couple network computers with other computing devices, including, CMP 107, client computer(s) 101, and through wireless network 110 to client computers 102-104. Network 111 is enabled to employ any form of computer readable media for communicating information from one electronic device to another… a display 250 may be a liquid crystal display (LCD), gas plasma, electronic ink, light  emitting diode (LED), Organic LED (OLED) or any other type of light reflective or light  transmissive display that can be used with a computer... Memory 204 may include RAM, ROM, and/or other types of memory. Memory 204 illustrates an example of computer-readable storage media (devices) for storage of information such as computer-readable instructions, data structures, program modules or other data. Memory 204 may store BIOS 208 for controlling low-level operation of client computer 200. The memory may also store operating system 206 for controlling the operation of client computer 200. It will be appreciated that this component may include a general-purpose operating system (Specification, pgs. 11-18).” It is also noted that the courts have recognized that “receiving, processing, and storing data;” “performing repetitive calculations;” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106.05d (II)). For further analysis and in relation to the limitations “wherein a plug-in architecture is provided for a user to provide the one or more ingestion components” and “providing, by one or more processors, different types of externally generated information, including: geolocation information from a global positioning systems (GPS) sensor for the network computer, weather information from a weather information sensor, and electrical power information from an electrical power sensor,” the “global positioning systems (GPS) sensor” are recited at a high level of generality, whereas it is utilized to provide information. The aforementioned plug-in architecture and sensors merely receive data and transmits such data to a network computer, which embodies the well-understood, routine and conventional function, “receiving or transmitting data over a network, e.g., using the Internet to gather data” See MPEP 2106.05d (II)). From the interpretation of the evidence from the Applicant’s Specification and the court decisions, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.

The dependent claims do not remedy these deficiencies.

Claims 2-6, 8-12, 14-18 and 20-24 recite limitations which further limit generating benchmarks for evaluating and analyzing budget modeling and forecasting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akolkar et al. (US 2014/0089509): The present invention relates to cloud computing environments, and more particularly relates to provisioning resources within a cloud computing environment.

Kauffman et al. (US 2016/0266594): A system and method of determining energy inefficiency of a dwelling comprising obtaining energy data, obtaining weather data, calculating at least one energy metric for the dwelling, and ranking multiple dwellings based on the at least one energy metric. The ranking of the dwelling indicates a source of energy inefficiency of the dwelling and can provide a recommendation to improve the energy efficiency of the dwelling.


Kaiser et al. (US 2012/0272234): Performance test data of a plurality of virtualization computing equipment configurations is collected and stored for each of a plurality of virtualization computing performance categories. At a computing device, data is received that describes requirements for virtualization computing services. Virtualization computing equipment configurations among the plurality of virtualization computing equipment configurations are identified that are capable of satisfying the requirements. For each identified virtualization computing equipment configuration, a measure of efficiency is determined for each of the plurality of performance categories based on the requirements and the virtualization computing performance test data. From the efficiency measure computed for the plurality of performance categories, a score is generated that represents the overall performance efficiency for each identified virtualization computing equipment configuration.

Marceau et al. (US 2015/0234944): A method for architectural structure analysis with a benchmark indicator to rate energy use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683